DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 2/25/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
The statement in Office Action mailed 11/10/2020 that “The instant claims find support in the provisional application and therefore receive the benefit to the filing date of 01/30/2014” was in error. No such provisional application exists, and no such benefit is either claimed or received. Examiner apologizes for missing this erroneous statement.
Allowable Subject Matter
Claim 1 is allowed as amended. Claims 2-4 are allowed as amended, all dependent on Claim 1. The following is an examiner’s statement of reasons for allowance: Claim 1 recites, in particular, “the piezoelectric layer contains eight regions that each have a square shape that is 150nm in a thickness direction of the piezoelectric layer and in a direction orthogonal to the thickness direction, each of the regions are located on a cross-section of the piezoelectric layer and on a central line of the piezoelectric layer that is a line equidistant from the first electrode and the second electrode in the thickness direction, and a standard deviation of standard normal distribution calculated from sodium atom concentrations in eight regions is 0.140 or less”.
It is these limitations, in combinations set forth in the respective claims, that have not been taught, found, or suggested by prior art. Please note that, as clarified by Applicant in Applicant’s Remarks filed 2/9/2021, “the claims of the current application require evaluation of sodium atom concentration in eight regions”. It is, therefore, understood that no infringement of instant Claims occurs unless alleged 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 2/9/2021, with respect to prior art-based rejections of Claims 1-4 and double patenting rejections of Claims 1-2 have been fully considered and are persuasive in light of the clarification provided by Applicant.  The prior art-based rejections of Claims 1-4 and double patenting rejections of Claims 1-2 have been withdrawn. Please note that, as clarified by Applicant, “the claims of the current application require evaluation of sodium atom concentration in eight regions”. It is, therefore, understood that no infringement of instant Claims occurs unless alleged infringer actually performs all steps as claimed, including evaluation and calculations in eight square regions of specified shape, size and position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        

/HUAN H TRAN/Primary Examiner, Art Unit 2853